Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/09/2022 has been entered.
 
Response to Amendment
This is in response to applicant’s amendment/response filed on 02/09/2022, which has been entered and made of record.  Claims 1-18 are pending in the application. 
As an initial matter, the rejection under 35 USC 1112 for claim 10 has been withdrawn in view of applicant's amendments.


Claim Objections
	Claim 2 is objected to because of the following informalities:  
	In claim 2, “fees” should be “feeds”.
Appropriate correction is required.

Response to Arguments
Applicant’s arguments on 02/09/2022 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
In term of claim 1 for example, applicant’s remark is only direct to Pretlove (US Pub 2010/0315416). Applicant does not address why Staudenmaier did not teaches the mapping and alignment. In fact, Staudenmaier teaches such feature in paragraph 0004, 0038-0039, and 0053-0055.
In addition, Applicant submits “In view of the above, Applicant respectfully submits that the cited references do not show or describe the mapping and alignment as claimed. Staudenmaier cannot provide the missing limitations as Staudenmaier does not provide for any virtual representation, instead merely sticking together video feeds directly together to create a panorama view, without regard to any virtual object or association thereto.” (Remarks, Page 10, second paragraph.)
The examiner disagrees with Applicant’s premises and conclusion.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In term of virtual object, Pretlove had already taught the virtual object. Staudenmaier are relied on to teach “wherein the information from the plurality of sensors is time synchronized; combining the information from the plurality of sensors by aligning and filtering overlapping information from the information from the plurality of sensors to create amalgamated information.”


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/777805 (reference application) in view of Staudenmaier et al. (US Pub 2017/0236305 A1).


16/777809 
16/777805 
1. (Currently Amended) A method of providing three-dimensional visualization, comprising: providing a virtual representation of a physical object; receiving information from a plurality of sensors related to the physical object, wherein the information from the plurality of sensors is time synchronized; combining the information from the plurality of sensors by aligning and filtering overlapping information from the information from the plurality of sensors to create amalgamated information; mapping the information from the plurality of sensors or the amalgamated information to the virtual representation; and visualizing the amalgamated information on the virtual representation using the mapping so that the amalgamated information is displayed in three dimensions aligned with and visually depicted onto the virtual representation of the physical object.
1. A method of providing three-dimensional test cell visualization, comprising: providing a virtual representation of a test object in a physical test cell; receiving information related to the test object; visualizing the information on the virtual representation.
15. (New) The method of claim 1, wherein the receiving information related to the test object comprises receiving information from a plurality of sensors related to the physical object and the information from the plurality of sensors is time synchronized.
17. (New) The method of claim 16, further comprising mapping the information from the plurality of sensors or the amalgamated information to the virtual representation, and using the mapping for the visualizing so that the amalgamated information is displayed in three dimensions aligned with and visually depicted onto the virtual representation of the physical object.
11. (Currently Amended) A virtual presence system, comprising: a plurality of cameras configured to receive information about a physical object, each generating a data stream that is time synchronized; a modeling segment configured to create or receive a virtual representation of the physical object; a hub configured to receive the data streams and aggregate the received data streams. into an aggregate data stream, wherein the aggregation is through both time synchronization and physical alignment by aligning and filtering overlapping information from each data stream, the hub configured to map the data streams of each of the plurality of cameras to the virtual representation of the physical object; and a digital reality display configured to display [[a]]the virtual representation of the physical object with the aggregate data stream overlaid on the virtual representation using the map so that the amalgamated information is displayed in three dimensions aligned with and visually depicted onto the virtual representation of the physical object.
11. A virtual test cell presence system, comprising: a plurality of cameras configured to receive information about a test object, each generating a data stream; a hub configured to receive the data streams and aggregate the received data stream into an aggregate data stream; a digital reality display configured to display a virtual representation of the test object with the aggregate data stream overlaid on the virtual representation. 
15. (New) The method of claim 1, wherein the receiving information related to the test object comprises receiving information from a plurality of sensors related to the physical object and the information from the plurality of sensors is time synchronized.
17. (New) The method of claim 16, further comprising mapping the information from the plurality of sensors or the amalgamated information to the virtual representation, and using the mapping for the visualizing so that the amalgamated information is displayed in three dimensions aligned with and visually depicted onto the virtual representation of the physical object. 


Copending Application No. 16/777805 teaches every limitation of idependent claim 1 and 11 in application No. 16/777809
Staudenmaier teaches wherein the information from the plurality of sensors is time synchronized (Staudenmaier, ¶0027, 0122, “the input frames 210.1 to 210.4 are provided synchronized in time for synthesizing.”).; 
combining the information from the plurality of sensors by aligning and filtering overlapping information from the information from the plurality of sensors to create amalgamated information (Staudenmaier, ¶0038, “geometric alignment data predetermined to geometrically align the image data of the input frames in the output frame 200. A geometrical alignment considers for instance the arrangement of the cameras and the fields of view captured by the cameras. The mapping of the locations of each pixel of the synthesized output frame 200 to at least one location in at least one input frame 210.1 to 210.4 based on predefined calibration data comprises geometric alignment data the considers the geometrical alignment of the input frames 210.1 to 210.4 to allow for the synthesis of the surround view in the output frame 200.” ¶0039, “The mapping of the locations of each pixel of the synthesized output frame 200 to at least one pixel of one input frame 210.1 to 210.4 based on based on predefined calibration data comprises geometric alignment data considers the geometrical correction of the imaging in the input frames 210.1 to 210.4.” ¶0034, “for pixels in overlapping regions, the predefined calibration data 100 stores the location information (coordinates) of corresponding pixels of two of the input frames 210.1 to 210.4.” ¶0047, “The filtering module 135 receives the location coordinates (x,y) and, if required, determines the pixel value at the requested location coordinates” ¶0051, “The filter module 135 may be part of the synthesizing stage 110.” ¶0058, “A data record is selectable based on a height level information relating to a respective overlapping region.” ¶0068, “the predefined calibration data 100 associates the location of each output pixel in the overlapping regions with a blending parameter. The blending parameter specifies for instance a weight relating to an input frame, in particular a blending parameter specifies a relative weight of the contributions from the input frames to a pixel location in the output frame 200. With the blending operation, the visibility of seams due to transition between adjacent cameras can be eliminated.” A blending could also be considered as filtering because certain pixel information are removed during blending. ¶0071, “The predefined calibration data 100 in form of a look-up table further associates each location of an output pixel (in particular each location in an overlapping region) of the output frame 200 with a blending parameter such as an alpha transparency parameter, on the basis of which the values contributed by the two input frames are combined to obtain the corresponding output pixel.”).
	copending Application No. 16/777805 and Staudenmaier are considered to be analogous art because all pertain to image processing. It would have been obvious before the effective filing date of the claimed invention to have modified copending Application No. 16/777805 with the features of “combining the information from the plurality of sensors by aligning and filtering overlapping information from the information from the plurality of sensors to create amalgamated information.” as taught by Staudenmaier. The suggestion/motivation would have been in order to adjust a calibration data for generating a perspective view (Staudenmaier, ¶0005).
Dependent claims 2-10, 12-18 recites similar matter as claim 1-14 of copending Application No. 16/777805 and are rejected for the same reason. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9, 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pretlove (US Pub 2010/0315416 A1) in view of Staudenmaier et al. (US Pub 2017/0236305 A1) and Comer (US Pub 2019/0266796 A1).



    PNG
    media_image1.png
    379
    525
    media_image1.png
    Greyscale
 
Regarding claim 1, Pretlove discloses A method of providing three-dimensional visualization of a physical object (Pretlove, Abstract, disclosing images from the real installation are combined with the 3D model in different ways. Fig. 1d.), comprising: 
providing a virtual representation relate to a physical object (Pretlove, para. [0032], disclosing remote inspection of infrastructure in a process such as equipment, instrumentations and utility systems in a process or part of a process, making use of a 3D model/CAD model of the physical process, preferably the same as or derived from a 3D model that was generated during the design and engineering phase, the 3D model is also connected to the SCS (distributed control system) or an industrial control system so that individual graphic objects in the 3D model are linked to or in someway associated with the software control objects in the DCS representing and connected to the individual real objects, valves, sensors, tanks, columns, pipes etc. in the real installation, indicating individual graphic objects can be virtual representations of physical objects such as individual real objects, valves, sensors, tanks, columns, pipes etc., and the 3D model can correspond to a virtual representation of a physical object such as infrastructure, equipment, instrumentations, utility systems); 
receiving information from a plurality of sensors related to the physical object (Pretlove, para. [0032], disclosing real images and/or video recordings from the plant are used, para. [0033], disclosing four cameras and image display displaying a view of a 3D model of the process, images of a real process object in a real installation are made by the cameras, Fig. 2, showing camera recording real objects and output to display with displayed 3D model of the real objects, indicating the real images and/or video recordings can correspond to information related to the real objects as the physical object are received); 
mapping the information from the plurality of sensors or the amalgamated information to the virtual representation (Pretlove, ¶0026, Fig. 1d, “FIG. 1 d shows an image of the real installation with part images from the 3D model superimposed;”);
visualizing the information on the virtual representation (Pretlove, Fig. 2, showing a presentation having the real image overlaid on the 3D models, paras. [0034]-[0041], disclosing the 3D process model to navigate to a certain object to inspect or interact with, the 3D model calculating viewpoint data associated with or defining the process part so selected in the 3D model, one or more cameras are selected and pointed at the real object in the real installation, one or more camera or video images of the real objects are generated and recorded, the one or more video or camera images are superimposed on the 3D model image and the combined image comprising real and 3D model graphics displayed as shown in FIGS. 1c-1f, Figs. 1c-1f, showing real images overlaid on 3D graphics models, indicating superimposing the video or images on the 3D model image comprising real and 3D model graphics can correspond to visualizing the information (video or images) on the virtual representation (3D models)).
Pretlove does not explicitly discloses wherein the information from the plurality of sensors is time synchronized; combining the information from the plurality of sensors by aligning and filtering overlapping information from the information from the plurality of sensors to create amalgamated information; and using the mapping so that the amalgamated information is displayed in three dimensions aligned with and visually depicted onto the virtual representation of the physical object.
Staudenmaier teaches wherein the information from the plurality of sensors is time synchronized (Staudenmaier, ¶0027, 0122, “the input frames 210.1 to 210.4 are provided synchronized in time for synthesizing.”).; 
combining the information from the plurality of sensors by aligning and filtering overlapping information from the information from the plurality of sensors to create amalgamated information (Staudenmaier, ¶0038, “geometric alignment data predetermined to geometrically align the image data of the input frames in the output frame 200. A geometrical alignment considers for instance the arrangement of the cameras and the fields of view captured by the cameras. The mapping of the locations of each pixel of the synthesized output frame 200 to at least one location in at least one input frame 210.1 to 210.4 based on predefined calibration data comprises geometric alignment data the considers the geometrical alignment of the input frames 210.1 to 210.4 to allow for the synthesis of the surround view in the output frame 200.” ¶0039, “The mapping of the locations of each pixel of the synthesized output frame 200 to at least one pixel of one input frame 210.1 to 210.4 based on based on predefined calibration data comprises geometric alignment data considers the geometrical correction of the imaging in the input frames 210.1 to 210.4.” ¶0034, “for pixels in overlapping regions, the predefined calibration data 100 stores the location information (coordinates) of corresponding pixels of two of the input frames 210.1 to 210.4.” ¶0047, “The filtering module 135 receives the location coordinates (x,y) and, if required, determines the pixel value at the requested location coordinates” ¶0051, “The filter module 135 may be part of the synthesizing stage 110.” ¶0058, “A data record is selectable based on a height level information relating to a respective overlapping region.” ¶0068, “the predefined calibration data 100 associates the location of each output pixel in the overlapping regions with a blending parameter. The blending parameter specifies for instance a weight relating to an input frame, in particular a blending parameter specifies a relative weight of the contributions from the input frames to a pixel location in the output frame 200. With the blending operation, the visibility of seams due to transition between adjacent cameras can be eliminated.” A blending could also be considered as filtering because certain pixel information are removed during blending. ¶0071, “The predefined calibration data 100 in form of a look-up table further associates each location of an output pixel (in particular each location in an overlapping region) of the output frame 200 with a blending parameter such as an alpha transparency parameter, on the basis of which the values contributed by the two input frames are combined to obtain the corresponding output pixel.”).
mapping the information from the plurality of sensors or the amalgamated information to the virtual representation (Staudenmaier, ¶0038, “geometric alignment data predetermined to geometrically align the image data of the input frames in the output frame 200. A geometrical alignment considers for instance the arrangement of the cameras and the fields of view captured by the cameras. The mapping of the locations of each pixel of the synthesized output frame 200 to at least one location in at least one input frame 210.1 to 210.4 based on predefined calibration data comprises geometric alignment data the considers the geometrical alignment of the input frames 210.1 to 210.4 to allow for the synthesis of the surround view in the output frame 200.” ¶0039, “The mapping of the locations of each pixel of the synthesized output frame 200 to at least one pixel of one input frame 210.1 to 210.4 based on based on predefined calibration data comprises geometric alignment data considers the geometrical correction of the imaging in the input frames 210.1 to 210.4.”); and 
using the mapping so that the amalgamated information is displayed in three dimensions aligned with and visually depicted onto the virtual representation of the physical object (Staudenmaier, ¶0038-39, 53-55).

Pretlove and Staudenmaier are considered to be analogous art because all pertain to image processing. It would have been obvious before the effective filing date of the claimed invention to have modified Pretlove with the features of “the information from the plurality of sensors is time synchronized; combining the information from the plurality of sensors by aligning and filtering overlapping information from the information from the plurality of sensors to create amalgamated information; mapping the information from the plurality of sensors or the amalgamated information to the virtual representation, and using the mapping so that the amalgamated information is displayed in three dimensions aligned with and visually depicted onto the virtual representation of the physical object.” as taught by Staudenmaier. The suggestion/motivation would have been in order to adjust a calibration data for generating a perspective view (Staudenmaier, ¶0005).
	Comer also teaches mapping the information from the plurality of sensors or the amalgamated information to the virtual representation (Comer, Fig. 6B, Fig .11-14C, ¶0100, ¶0105, “an avatar is represented in two parts: a surface representation (e.g., a deformable mesh) that is used to render the outward appearance of the virtual avatar and a hierarchical set of interconnected joints (e.g., a core skeleton) for animating the mesh. In some implementations, the virtual character processing system 682 can be configured to edit or generate surface representations, while the movement processing system 684 can be used to animate the avatar by moving the avatar, deforming the mesh, etc. For example, in some implementations, the movement processing system 684 performs the matching of a base mesh to a target mesh described below with reference to FIGS. 11A-14C.”, ¶0125,  ¶0157, “Base meshes may be obtained by deformation of the skeletal structure of a rig, from its neutral rest state into a desired pose. Target meshes may be obtained by reference scans of a person in the desired pose(s). In some embodiments, the reference scans may be 2D or 3D photographs or scans of a model.” “in general, base, target, and transfer meshes may be obtained for any desired purposes.” ¶0158, “a base mesh may refer to a clean mesh or a set of structured vertices, edges, and faces that define a polyhedral object such as an avatar or other virtual object. Additionally, a target mesh may refer to a scan mesh or a set of unstructured vertices, edges, and faces that define a polyhedral object such as a model, a user, or an object.” ¶0160, “the base mesh may be accurately conformed to the target mesh. In some of these systems and processes, a heatmap 1130 may be used to identify regions of the base mesh (or target mesh) where there are errors (e.g., deviations between the spatial positions of vertices in the meshes) of different magnitudes.”); and 
using the mapping so that the amalgamated information is displayed in three dimensions aligned with and visually depicted onto the virtual representation of the physical object (See above, Comer, Fig .6B, Fig. 11-14c, ¶0105, ¶0157, 0160).
Pretlove, Staudenmaier and Comer are considered to be analogous art because all pertain to image processing. It would have been obvious before the effective filing date of the claimed invention to have modified Pretlove with the features of “mapping the information from the plurality of sensors or the amalgamated information to the virtual representation, and using the mapping so that the amalgamated information is displayed in three dimensions aligned with and visually depicted onto the virtual representation of the physical object.” as taught by Comer. The suggestion/motivation would have been because Comer teaches how to matching a base mesh to a target mesh for a virtual avatar or object in general within AR, VR or mixed reality (Comer, abstract) and provide for improved animation of avatars and a more realistic interaction between a user of the wearable system and avatars in the user's environment (Comer, ¶0031). 

Regarding claim 2, claim 1 is incorporated and the combination of Pretlove, Staudenmaier and Comer discloses wherein the receiving information from a plurality of sensors related to the physical object comprises receiving one or more digital feeds at least a plurality of cameras (Pretlove, para. [0032], disclosing real images and/or video recordings from the plant are used, para. [0033], disclosing four cameras and image display displaying a view of a 3D model of the process, images of a real process object in a real installation are made by the cameras, para. [0045], disclosing the camera is to return an image or live video recording, Fig. 2, showing camera recording real objects and output to display with displayed 3D model of the real objects, indicating the real images and/or video recordings can correspond to information related to the real objects as the physical object recorded as one or more digital feeds by the cameras as one or more sensors).

Regarding claim 3, claim 2 is incorporated and the combination of P Pretlove, Staudenmaier and Comer discloses the plurality of cameras are positioned around the physical object so that the visualizing the amalgamated information is a three dimensional model from the combining and mapping of the information from the plurality of sensors onto the virtual representation of the physical object (Pretlove, para. [0032], disclosing real images and/or video recordings from the plant are used, para. [0033], disclosing four cameras and image display displaying a view of a 3D model of the process, images of a real process object in a real installation are made by the cameras, Fig. 2, showing camera recording real objects and output to display with displayed 3D model of the real objects, indicating the real images and/or video recordings can correspond to information related to the real objects as the physical object recorded as one or more digital feeds by the cameras as one or more sensors.  ¶0026, Fig. 1d, “FIG. 1 d shows an image of the real installation with part images from the 3D model superimposed;” Staudenmaier’s geometric alignment data and Comer’s 3D mesh teach the visualizing the amalgamated information is a three dimensional model.).

Regarding claim 4, claim 3 is incorporated and the combination of Pretlove, Staudenmaier and Comer discloses mapping the information from the plurality of sensors or the amalgamated information to the virtual representation comprises generating a three dimensional mesh to integrate the information from the plurality of sensors or the amalgamated information onto the virtual representation of the physical object (Comer, Fig. 6B, Fig .11-14C, ¶0100, ¶0105, “an avatar is represented in two parts: a surface representation (e.g., a deformable mesh) that is used to render the outward appearance of the virtual avatar and a hierarchical set of interconnected joints (e.g., a core skeleton) for animating the mesh. In some implementations, the virtual character processing system 682 can be configured to edit or generate surface representations, while the movement processing system 684 can be used to animate the avatar by moving the avatar, deforming the mesh, etc. For example, in some implementations, the movement processing system 684 performs the matching of a base mesh to a target mesh described below with reference to FIGS. 11A-14C.”, ¶0125,  ¶0157, “Base meshes may be obtained by deformation of the skeletal structure of a rig, from its neutral rest state into a desired pose. Target meshes may be obtained by reference scans of a person in the desired pose(s). In some embodiments, the reference scans may be 2D or 3D photographs or scans of a model.” “in general, base, target, and transfer meshes may be obtained for any desired purposes.” ¶0158, “a base mesh may refer to a clean mesh or a set of structured vertices, edges, and faces that define a polyhedral object such as an avatar or other virtual object. Additionally, a target mesh may refer to a scan mesh or a set of unstructured vertices, edges, and faces that define a polyhedral object such as a model, a user, or an object.” ¶0160, “the base mesh may be accurately conformed to the target mesh. In some of these systems and processes, a heatmap 1130 may be used to identify regions of the base mesh (or target mesh) where there are errors (e.g., deviations between the spatial positions of vertices in the meshes) of different magnitudes.”).

Regarding claim 5, claim 4 is incorporated and the combination of Pretlove, Staudenmaier and Comer discloses wherein visualizing the information comprises displaying the amalgamated information on the virtual representation in virtual reality (Pretlove, Fig. 2, showing a presentation having the real image overlaid on the 3D models, paras. [0034]-[0041], disclosing the 3D process model to navigate to a certain object to inspect or interact with, the 3D model calculating viewpoint data associated with or defining the process part so selected in the 3D model, one or more cameras are selected and pointed at the real object in the real installation, one or more camera or video images of the real objects are generated and recorded, the one or more video or camera images are superimposed on the 3D model image and the combined image comprising real and 3D model graphics displayed as shown in FIGS. 1c-1f, para. [0042], disclosing the combined image displayed consists of parts of a real image superimposed over a view of the 3D model, Figs. 1c-1f, showing real images overlaid on 3D graphics models, indicating superimposing the video or images on the 3D model image comprising real and 3D model graphics can correspond to displaying the virtual representation of the physical object (3D model) with the overlaid data stream (video or images). Comer teaches AR, VR and MR with 3D mesh.).

Regarding claim 6, claim 1 is incorporated and the combination of Pretlove, Staudenmaier and Comer discloses wherein mapping the information from the plurality of sensors or the amalgamated information to the virtual representation comprises creating a three dimensional mesh model of the virtual representation and the plurality of sensors comprises at least three cameras and the visualizing is performed by rendering video feeds from the at least three cameras onto the virtual representation of the physical object using the mesh to integrate the video feeds onto a surface of the virtual representation (Comer, ¶0045, “image capture devices”. Fig. 6B, Fig .11-14C, ¶0100, ¶0105, “an avatar is represented in two parts: a surface representation (e.g., a deformable mesh) that is used to render the outward appearance of the virtual avatar and a hierarchical set of interconnected joints (e.g., a core skeleton) for animating the mesh. In some implementations, the virtual character processing system 682 can be configured to edit or generate surface representations, while the movement processing system 684 can be used to animate the avatar by moving the avatar, deforming the mesh, etc. For example, in some implementations, the movement processing system 684 performs the matching of a base mesh to a target mesh described below with reference to FIGS. 11A-14C.”, ¶0106, ¶0113, “the desired virtual scene may be accordingly displayed to the user at block 850. For example, the desired virtual scene (e.g., user in CA) may be displayed at the appropriate orientation, position, etc., in relation to the various objects and other surroundings of the user in New York.” ¶0125,  ¶0157, “Base meshes may be obtained by deformation of the skeletal structure of a rig, from its neutral rest state into a desired pose. Target meshes may be obtained by reference scans of a person in the desired pose(s). In some embodiments, the reference scans may be 2D or 3D photographs or scans of a model.” “in general, base, target, and transfer meshes may be obtained for any desired purposes.” ¶0158, “a base mesh may refer to a clean mesh or a set of structured vertices, edges, and faces that define a polyhedral object such as an avatar or other virtual object. Additionally, a target mesh may refer to a scan mesh or a set of unstructured vertices, edges, and faces that define a polyhedral object such as a model, a user, or an object.” ¶0160, “the base mesh may be accurately conformed to the target mesh. In some of these systems and processes, a heatmap 1130 may be used to identify regions of the base mesh (or target mesh) where there are errors (e.g., deviations between the spatial positions of vertices in the meshes) of different magnitudes.”)

Regarding claim 9, claim 6 is incorporated and the combination of Pretlove, Staudenmaier and Comer discloses wherein the providing the virtual representation is generated through a computer aided design model (Pretlove, para. [0004], disclosing the physical layout of an industrial process or part of may be represented by using a computer generated 3D process model or a model based on a CAD representation, or by computer implemented simulations of a process, para. [0017], disclosing a 3D model/CAD model of the physical process generated during the design and engineering phase of the installation).

Regarding claim 11, Pretlove discloses A virtual presence system (Pretlove, Abstract, disclosing at least one computer includes a graphic computer model and a 3D model of the process infrastructure), comprising: 
a plurality of cameras configured to receive information about a physical object, each generating a data stream (Pretlove, para. [0032], disclosing real images and/or video recordings from the plant are used, para. [0033], disclosing four cameras and image display displaying a view of a 3D model of the process, images of a real process object in a real installation are made by the cameras, Fig. 2, showing camera recording real objects and output to display with displayed 3D model of the real objects, indicating the four cameras can correspond to a plurality of cameras configured to receive the images and/or video recordings of a real process object as the physical object, each camera can generate a data stream); 
a modeling segment configured to create or receive a virtual representation of the physical object (Pretlove, para. [0032], disclosing remote inspection of infrastructure in a process such as equipment, instrumentations and utility systems in a process or part of a process, making use of a 3D model/CAD model of the physical process, preferably the same as or derived from a 3D model that was generated during the design and engineering phase, the 3D model is also connected to the SCS (distributed control system) or an industrial control system so that individual graphic objects in the 3D model are linked to or in someway associated with the software control objects in the DCS representing and connected to the individual real objects, valves, sensors, tanks, columns, pipes etc. in the real installation, indicating individual graphic objects can be virtual representations of physical objects such as individual real objects, valves, sensors, tanks, columns, pipes etc., and the 3D model can correspond to a virtual representation of a physical object such as infrastructure, equipment, instrumentations, utility systems ;
a hub configured to receive the data streams and aggregate the received data stream into an aggregate data stream (Pretlove, FIG. 2, showing a module 17 connected to the four cameras 11-14, and module is connected to module 7, para. [0033], disclosing the cameras are connected to and controlled by a camera control subsystem 17, which connected to the DCS 7, images of a real process object in a real installation are made by the cameras and input to the camera control system, the camera control system handles the video signals returned by the cameras, the signals may be processed by a module of the DCS, paras. [0034]-[0041], disclosing one or more cameras are selected and pointed at the real object, one or more camera or video images are generated and recorded, the one or more images are registered to the 3D model image, the one or more video or camera images are superimposed on the 3D model image, indicating the images and/or videos from the four cameras can be input to the camera control system and the DCS as the hub and aggregated into an aggregated data stream including the one or more camera or video images generated and recorded and superimposed on the 3D model image); 
the hub configured to map the data streams of each of the plurality of cameras to the virtual representation of the physical object (Pretlove, ¶0026, Fig. 1d, “FIG. 1 d shows an image of the real installation with part images from the 3D model superimposed;”);
a digital reality display configured to display the virtual representation of the physical object with the aggregate data stream overlaid on the virtual representation (Pretlove, FIG. 2, showing a module 17 connected to the four cameras 11-14, and module is connected to module 7, and a display 10 showing the images/video superimposed on 3D models, para. [0033], disclosing the cameras are connected to and controlled by a camera control subsystem 17, which connected to the DCS 7, images of a real process object in a real installation are made by the cameras and input to the camera control system, the camera control system handles the video signals returned by the cameras, the signals may be processed by a module of the DCS, paras. [0034]-[0041], disclosing viewing image display 10, one or more cameras are selected and pointed at the real object, one or more camera or video images are generated and recorded, the one or more images are registered to the 3D model image, the one or more video or camera images are superimposed on the 3D model image, para. [0042], disclosing the combined image displayed consists of parts of a real image superimposed over a view of the 3D model, indicating the images and/or videos from the four cameras can be input to the camera control system and the DCS as the hub and aggregated into an aggregated data stream including the one or more camera or video images generated and recorded and superimposed on the 3D model image, and the superimposing the video or images on the 3D model image can correspond to a virtual representation of the physical object with the aggregated data stream overlaid on the virtual representation displayed on the image display 10 as the digital reality display).
Pretlove does not explicitly discloses wherein a data stream is time synchronized; the aggregation is through both time synchronization and physical alignment by aligning and filtering overlapping information from each data stream; and using the map so that the amalgamated information is displayed in three dimensions aligned with and visually depicted onto the virtual representation of the physical object.
Staudenmaier teaches a data stream is time synchronized (Staudenmaier, ¶0027, 0122, “the input frames 210.1 to 210.4 are provided synchronized in time for synthesizing.”).; 
the aggregation is through both time synchronization and physical alignment by aligning and filtering overlapping information from each data stream (Staudenmaier, ¶0038, “geometric alignment data predetermined to geometrically align the image data of the input frames in the output frame 200. A geometrical alignment considers for instance the arrangement of the cameras and the fields of view captured by the cameras. The mapping of the locations of each pixel of the synthesized output frame 200 to at least one location in at least one input frame 210.1 to 210.4 based on predefined calibration data comprises geometric alignment data the considers the geometrical alignment of the input frames 210.1 to 210.4 to allow for the synthesis of the surround view in the output frame 200.” ¶0039, “The mapping of the locations of each pixel of the synthesized output frame 200 to at least one pixel of one input frame 210.1 to 210.4 based on based on predefined calibration data comprises geometric alignment data considers the geometrical correction of the imaging in the input frames 210.1 to 210.4.” ¶0034, “for pixels in overlapping regions, the predefined calibration data 100 stores the location information (coordinates) of corresponding pixels of two of the input frames 210.1 to 210.4.” ¶0047, “The filtering module 135 receives the location coordinates (x,y) and, if required, determines the pixel value at the requested location coordinates” ¶0051, “The filter module 135 may be part of the synthesizing stage 110.” ¶0058, “A data record is selectable based on a height level information relating to a respective overlapping region.” ¶0068, “the predefined calibration data 100 associates the location of each output pixel in the overlapping regions with a blending parameter. The blending parameter specifies for instance a weight relating to an input frame, in particular a blending parameter specifies a relative weight of the contributions from the input frames to a pixel location in the output frame 200. With the blending operation, the visibility of seams due to transition between adjacent cameras can be eliminated.” A blending could also be considered as filtering because certain pixel information are removed during blending. ¶0071, “The predefined calibration data 100 in form of a look-up table further associates each location of an output pixel (in particular each location in an overlapping region) of the output frame 200 with a blending parameter such as an alpha transparency parameter, on the basis of which the values contributed by the two input frames are combined to obtain the corresponding output pixel.”).
mapping the information from the plurality of sensors or the amalgamated information to the virtual representation (Staudenmaier, ¶0038, “geometric alignment data predetermined to geometrically align the image data of the input frames in the output frame 200. A geometrical alignment considers for instance the arrangement of the cameras and the fields of view captured by the cameras. The mapping of the locations of each pixel of the synthesized output frame 200 to at least one location in at least one input frame 210.1 to 210.4 based on predefined calibration data comprises geometric alignment data the considers the geometrical alignment of the input frames 210.1 to 210.4 to allow for the synthesis of the surround view in the output frame 200.” ¶0039, “The mapping of the locations of each pixel of the synthesized output frame 200 to at least one pixel of one input frame 210.1 to 210.4 based on based on predefined calibration data comprises geometric alignment data considers the geometrical correction of the imaging in the input frames 210.1 to 210.4.”); and 
using the mapping so that the amalgamated information is displayed in three dimensions aligned with and visually depicted onto the virtual representation of the physical object (Staudenmaier, ¶0038-39, 53-55).
Pretlove and Staudenmaier are considered to be analogous art because all pertain to image processing. It would have been obvious before the effective filing date of the claimed invention to have modified Pretlove with the features of “the information from the plurality of sensors is time synchronized; combining the information from the plurality of sensors by aligning and filtering overlapping information from the information from the plurality of sensors to create amalgamated information; mapping the information from the plurality of sensors or the amalgamated information to the virtual representation, and using the mapping so that the amalgamated information is displayed in three dimensions aligned with and visually depicted onto the virtual representation of the physical object.” as taught by Staudenmaier. The suggestion/motivation would have been in order to adjust a calibration data for generating a perspective view (Staudenmaier, ¶0005).
	Comer also teaches mapping the information from the plurality of sensors or the amalgamated information to the virtual representation (Comer, Fig. 6B, Fig .11-14C, ¶0100, ¶0105, “an avatar is represented in two parts: a surface representation (e.g., a deformable mesh) that is used to render the outward appearance of the virtual avatar and a hierarchical set of interconnected joints (e.g., a core skeleton) for animating the mesh. In some implementations, the virtual character processing system 682 can be configured to edit or generate surface representations, while the movement processing system 684 can be used to animate the avatar by moving the avatar, deforming the mesh, etc. For example, in some implementations, the movement processing system 684 performs the matching of a base mesh to a target mesh described below with reference to FIGS. 11A-14C.”, ¶0125,  ¶0157, “Base meshes may be obtained by deformation of the skeletal structure of a rig, from its neutral rest state into a desired pose. Target meshes may be obtained by reference scans of a person in the desired pose(s). In some embodiments, the reference scans may be 2D or 3D photographs or scans of a model.” “in general, base, target, and transfer meshes may be obtained for any desired purposes.” ¶0158, “a base mesh may refer to a clean mesh or a set of structured vertices, edges, and faces that define a polyhedral object such as an avatar or other virtual object. Additionally, a target mesh may refer to a scan mesh or a set of unstructured vertices, edges, and faces that define a polyhedral object such as a model, a user, or an object.” ¶0160, “the base mesh may be accurately conformed to the target mesh. In some of these systems and processes, a heatmap 1130 may be used to identify regions of the base mesh (or target mesh) where there are errors (e.g., deviations between the spatial positions of vertices in the meshes) of different magnitudes.”); and 
using the mapping so that the amalgamated information is displayed in three dimensions aligned with and visually depicted onto the virtual representation of the physical object (See above, Comer, Fig .6B, Fig. 11-14c, ¶0105, ¶0157, 0160).
Pretlove, Staudenmaier and Comer are considered to be analogous art because all pertain to image processing. It would have been obvious before the effective filing date of the claimed invention to have modified Pretlove with the features of “mapping the information from the plurality of sensors or the amalgamated information to the virtual representation, and using the mapping so that the amalgamated information is displayed in three dimensions aligned with and visually depicted onto the virtual representation of the physical object.” as taught by Comer. The suggestion/motivation would have been because Comer teaches how to matching a base mesh to a target mesh for a virtual avatar or object in general within AR, VR or mixed reality (Comer, abstract) and provide for improved animation of avatars and a more realistic interaction between a user of the wearable system and avatars in the user's environment (Comer, ¶0031). 

Regarding claim 12, claim 11 is incorporated and the combination of Pretlove, Staudenmaier and Comer discloses wherein the hub is configured to receive the virtual representation of the physical object as a computer aided design model (Pretlove, para. [0004], disclosing the physical layout of an industrial process or part of may be represented by using a computer generated 3D process model or a model based on a CAD representation, or by computer implemented simulations of a process, para. [0017], disclosing a 3D model/CAD model of the physical process generated during the design and engineering phase of the installation, para. [0033], disclosing data associated with the objects are held by the control system or DCS 7).

Regarding claim 14, claim 11 is incorporated and the combination of Pretlove, Staudenmaier and Comer discloses further comprising one or more sensors configured to calibrate the plurality of cameras to the virtual representation of the physical object to align the overlay of the aggregate data stream on the virtual representation (Pretlove, para. [0033], disclosing the cameras are connected to and controlled by a camera control subsystem 17, which connected to the DCS 7, images of a real process object in a real installation are made by the cameras and input to the camera control system, the camera control system handles the video signals returned by the cameras, signals output from the 3D model may steer the cameras, and may be processed by a module of the DCS and data from the 3D model, eg viewpoints, positions and selection on the model, then matched to software control objects in the control system and data associated with those objects held by the DCS 7, paras. [0034]-[0041], disclosing selecting a part of the process of interest showing by the 3D model, calculating viewpoint data associated with or defining the process part so selected, one or more cameras are selected and pointed at the real object in the real installation along a line of sight which is dependent on, or calculated from, or transformed from viewpoint data generated by the 3D model, one or more camera or video images are generated and recorded, registered to the 3D model image of the process and superimposed on the 3D model image to a certain extent and the combined image comprising real and 3D model graphics displayed as shown in FIGS. 1c-1f, para. [0044], disclosing the viewpoint from the 3D model to a selected position in the 3D model is used to provide position information so that a camera can be moved to point along the line of sight which corresponds with the viewpoint in the 3D model, indicating the cameras being selected and pointed along a line of sight based on the viewpoint data generated by the 3D model can correspond to calibrating the cameras as the one or more sensors to the 3D model corresponding to the virtual representation of the physical object to align the overlay of the aggregate data stream corresponding to the signals in the camera control system on the virtual representation).

Regarding claim 15, claim 11 is incorporated and the combination of Pretlove, Staudenmaier and Comer discloses an input for a receiving dynamic data information from a user input and memory having stored thereon additional information related to the received dynamic data information with the amalgamated information (See claim 8 for details. Staudenmaier, ¶0107, “an input device 530 configured to allow a user to interact with any of the components of system 500.”)

Regarding claim 17, claim 1 is incorporated and the combination of Pretlove, Staudenmaier and Comer discloses receiving dynamic data information from a user input and storing additional information related to the received dynamic data information with the amalgamated information (See claim 15 for details).

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pretlove (US Pub 2010/0315416 A1) in view of Staudenmaier et al. (US Pub 2017/0236305 A1), Comer (US Pub 2019/0266796 A1) and Bai et al. (US Pub 2018/0228553 A1).
	Regarding claim 16, claim 11 is incorporated and the combination of Pretlove and Staudenmaier does not disclose receiving additional sensor information from one or more other sensors, providing an additional overlay through another virtual representation to display additional information related to the received additional sensor information, wherein the additional overlay is in the form of a text overlay.
Bai teaches receiving additional sensor information from one or more other sensors, providing an additional overlay through another virtual representation to display additional information related to the received additional sensor information, wherein the additional overlay is in the form of a text overlay (Bair, ¶0073, “Other image overlays, as will be described in greater detail below, may further include intraoperative cavity imaging and/or characterization data (e.g. colour mapping, partial image transparency overlay, text and/or indicia), such as provided by a sensored tool, (i.e. as shown in FIGS. 3, 4A and 4B), for example including, but not limited to, real-time inner cavity images (e.g. visible, near infrared (IR), etc.) provided by tool tip mounted camera(s), real-time inner cavity pressure readings (e.g. localized fluid pressure readings, pressure gradients, pressure mappings, etc.) provided by tool tip mounted pressure sensor(s) and/or sensor arrays, and other such readings of interest given the application at hand.”)
Pretlove, Staudenmaier and Bai are considered to be analogous art because all pertain to image processing. It would have been obvious before the effective filing date of the claimed invention to have modified Pretlove with the features of “receiving additional sensor information from one or more other sensors, providing an additional overlay through a virtual representation not associated with the virtual representation of the physical object to display additional information related to the received additional sensor information, wherein the additional overlay is in the form of a text overlay” as taught by Bai. The suggestion/motivation would have been in order to execute procedures and/or actions with greater clarity, certainty and visibility, thus leading to improved outcomes and risk reduction (Bai, ¶0073).

Regarding claim 18, claim 1 is incorporated and the combination of Pretlove,  Staudenmaier and Bai teaches receiving additional sensor information from one or more other sensors, providing an additional overlay through a virtual representation not associated with the virtual representation of the physical object to display additional information related to the received additional sensor information, wherein the additional overlay is in the form of a text overlay (See claim 16 for details.)
	

Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pretlove in view of US Patent Publication No. 2020/0099891 A1 to Staudenmaier et al. (US Pub 2017/0236305 A1), Comer (US Pub 2019/0266796 A1) and Valli et al. (US Pub 2020/0099891 A1).

Regarding claim 7, Pretlove discloses the method of claim 6. However, Pretlove does not expressly disclose manipulating the information from the plurality of sensors into the amalgamated information by reducing a resolution based on a level of detail depending on a virtual distance between a virtual viewing perspective and the virtual representation of the physical object.
On the other hand, Valli discloses manipulating the information from the plurality of sensors into the amalgamated information by reducing a resolution based on a level of detail depending on a virtual distance between a virtual viewing perspective and the virtual representation (Valli, para. [0087], disclosing transmitting perspective videos, reducing resolution of coded/transmitted/rendered data components as a function of a user’s proximity or distance from connected note/participants (e.g., a level of detail may be decreased for distant objects), indicating the data components can correspond to the data stream manipulated by reducing the resolution based on the level of detail depending on the distance between the viewpoint and object corresponding to a virtual distance between the user’s viewpoint as the virtual viewing perspective and the distance objects corresponding to the virtual representation). Because Pretlove discloses a virtual distance between a virtual viewing perspective and the virtual representation of the physical object (Pretlove, para. [0044], disclosing a viewpoint from the 3D model to a selected position in the 3D model is used to provide position information to control the camera in the real installation), combining Pretlove and Valli can reduce a resolution based on level of detail depending on the virtual distance between a virtual viewing perspective and the virtual representation of the physical object.
Before the effective filing date of the claimed invention, it would have been obvious for a person skilled in the art to modify Pretlove with Valli to manipulate data stream based on level of detail. The suggestion/motivation would have been in order to reduce transferred bitrates to enable systems and methods to be implemented in data-limited environments (Valli, abstract).

Regarding claim 8, Pretlove in view of Valli discloses the method of claim 7, further comprising receiving an input from a user and saving the information from the plurality of sensors with the input from the user. (Pretlove, para. [0021], disclosing the operator can select an object in the 3D model and get a context sensitive menu or a task list including operations such as show live data from the process, show data from a previous inspection, show data from a predefined inspection, show tasks and trends. ¶0068, “The computer program comprises computer program code elements or software code portions that make the computer or processor perform the methods using equations, algorithms, data, stored values, calculations, synchronisations and the like for the methods previously described” “the or some of the programs in part or in whole may also be stored locally (or centrally) on, or in, a memory storage device of a control system” The program is storage in memory thus all the information is saved in the memory at least.).

Claim(s) 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pretlove in view of Staudenmaier et al. (US Pub 2017/0236305 A1), Comer (US Pub 2019/0266796 A1) and Brown (US Pub 2011/0169832 A1).
Regarding claim 10, Pretlove discloses the method of claim 6. However, Pretlove does not expressly disclose wherein the providing the virtual representation is through one or more other sensors to generate the virtual representation.
On the other hand, Brown discloses the providing the virtual representation is through one or more other sensors to generate the virtual representation (Brown, para. [0023], disclosing the sensor input system includes location sensors, para. [0029], disclosing detecting the location of the object within the sensor field of view, generating sensor data, para. [0030], disclosing generating a digital sensed object based on the sensor data generated by the sensor input system, the digital sensed object is the digital representation of the sensed object, indicating the sensed object can correspond to a physical object and the digital sensed object as the virtual representation of the sensed object are generated based on the sensor data generated by the sensor input system including location sensors as at least part of the one or more sensors).
Before the effective filing date of the claimed invention, it would have been obvious for a person skilled in the art to modify Pretlove with Brown to provide virtual representation thought the sensors. The suggestion/motivation would have been to facilitate human interaction with 3D images, as suggested by Brown (see Brown, para. [0003]).

Regarding claim 13, Pretlove discloses the virtual presence system of claim 11, further comprising one or more sensors configured to provide information to the system (Pretlove, para. [0033], disclosing the images of real process project in a real installation are made by the cameras and input to the camera control system). However, Pretlove does not expressly disclose the system is configured to generate the virtual representation of the physical object.
On the other hand, Brown discloses the system is configured to generate the virtual representation of the physical object (Brown, para. [0023], disclosing the sensor input system includes location sensors, para. [0029], disclosing detecting the location of the object within the sensor field of view, generating sensor data, para. [0030], disclosing generating a digital sensed object based on the sensor data generated by the sensor input system, the digital sensed object is the digital representation of the sensed object, indicating the sensed object can correspond to a physical object and the digital sensed object as the virtual representation of the sensed object are generated based on the sensor data generated by the sensor input system including location sensors as at least part of the one or more sensors).
Before the effective filing date of the claimed invention, it would have been obvious for a person skilled in the art to modify Pretlove with Brown to provide virtual representation thought the sensors. The suggestion/motivation would have been to facilitate human interaction with 3D images, as suggested by Brown (see Brown, para. [0003]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7951.  The examiner can normally be reached on M-F 8-5 PST Mid-day flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-270-7951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YU CHEN/            Primary Examiner, Art Unit 2613